Citation Nr: 0932383	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  05-10 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
a psychiatric disorder claimed as posttraumatic stress 
disorder (PTSD) and anxiety.  

2.  Entitlement to service connection for coronary artery 
disease (CAD), to include as secondary to PTSD and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1980 to August 1980, 
March 1983 to June 1983, and from February 1991 to March 
1991.  He also served in the Reserve and National Guard.   

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from August 2004 and February 2005 rating 
decisions of the Department of Veteran's Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico.  Following 
issuance of the rating decisions on appeal, the Veteran's 
claims file was transferred to the RO in New York, New York.

In his March 2005 Substantive Appeal, the Veteran requested 
the opportunity to testify at a hearing held before a 
Veterans Law Judge at the RO.  In July 2007, however, the 
Veteran withdrew his request for a hearing, and has not 
requested the opportunity to testify at another Board hearing 
since that time.  Thus, the Board finds that the request to 
testify at a hearing has been withdrawn.  See 38 C.F.R. § 
20.704.  

The Veteran testified in a hearing before the RO's Decision 
Review Officer (DRO) in May 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

After a careful review of the record, the Board finds that 
the Veteran's claims must be remanded for further action.

With regard to the claim of service connection for a 
psychiatric disability claimed as PTSD and anxiety, remand is 
necessary for two reasons.  First, the RO has not issued a 
Statement of the Case (SOC) addressing this particular issue.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 38 
C.F.R. § 19.26 (2006).  By way of history, the Board notes, 
the RO issued a rating decision in February 2005, denying the 
claim on the basis that the Veteran had not submitted new and 
material evidence.  In March 2005, the Veteran submitted a VA 
Form 9 in which he expressed disagreement and a desire to 
appeal the RO's decision.  Thereafter, the RO issued a new 
rating decision in January 2006, in which they continued the 
prior denial.  

The Board recognizes that the RO in their January 2006 rating 
decision identified the Veteran's March 2005 VA Form 9 as a 
new claim.  Upon review, however, the Veteran's March 2005 VA 
Form 9 is clearly intended to constitute a Notice of 
Disagreement (NOD), disagreeing with the February 2005 rating 
decision.  In such situations, where a veteran has filed an 
NOD and there is no SOC on file for that issue, the Board 
must remand, not refer, the issue to the RO for issuance of 
an SOC.  See Manlincon, 12 Vet. App. 240-41.  

The claim must also be remanded since the RO has limited the 
scope of its adjudication of the claim to include only PTSD.  
The record, however, demonstrates that the Veteran is seeking 
service connection for a psychiatric disorder to include PTSD 
and anxiety.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(explaining that the scope of a claim should be construed 
based on the reasonable expectations of a non-expert, self-
represented claimant, and the evidence developed during the 
claims process; the factors to consider are the Veteran's 
description of his claim, the symptoms he describes; and all 
the information he submits or VA obtains in support of the 
claim).  Accordingly, the RO has not provided adequate 
notification addressing what is needed for a claim 
incorporating diagnoses other than PTSD.  This is significant 
because the statutory and regulatory provisions addressing 
PTSD claims, as contained in 38 C.F.R. § 1154(b) and 
38 C.F.R. § 3.304(f), are different from the provisions 
addressing other service connection claims.  See 38 C.F.R. §§ 
3.303, 3.307, 3.309.  Corrective notification action, as well 
as further adjudication, is thus needed.  38 C.F.R. §§ 
3.159(b), 19.9.

With regard to his claim of service connection for CAD, 
remand is necessary since the issue is inextricably 
intertwined with the claim of service connection for a 
psychiatric disability.  In particular, the Veteran contends 
that his currently diagnosed CAD is caused or aggravated by 
his PTSD and anxiety disorders.  Since adjudication of those 
claims will have a significant impact on the claim, the issue 
of service connection for CAD must be also remanded.  See 
Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991). 

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  However, identification of the specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA.  Hence, 
in addition to the actions requested above, the RO should 
undertake any other development and provide any further 
notification deemed warranted by VCAA prior to readjudicating 
the remanded claims. 

Accordingly, the case is REMANDED for the following action:

1. The RO should send the Veteran a letter 
advising him of the information and 
evidence necessary to substantiate the 
remanded claims, as required by 
Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006).  The letter should also 
request that the Veteran provide the 
names, addresses, and approximate dates of 
treatment for all private (non-VA) health 
care providers having any additional 
evidence pertinent to the remanded claims.  

2.  After the Veteran has signed any 
necessary releases, the RO should make as 
many attempts as necessary to obtain all 
identified records not already associated 
with the claims file.  

All records obtained must be associated 
with the claims file.  Further, all 
attempts to procure any identified records 
must be documented in the claims file and, 
if any records cannot be obtained, a 
notation to that effect should be inserted 
in the file.  The Veteran is to be 
notified of any unsuccessful efforts in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

3.  After completing the above requested 
development, the RO should undertake any 
further development warranted by a 
complete review of record.  Then, the RO 
must provide the Veteran with a Statement 
of the Case (SOC) with respect to his 
claim of service connection for a 
psychiatric disability claimed as PTSD and 
anxiety.  The Veteran also should be 
informed that he must file a timely and 
adequate Substantive Appeal in order to 
perfect an appeal of the issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a Substantive Appeal is 
filed, the claim, subject to current 
appellate procedures, should be returned 
to the Board for further appellate 
consideration, as appropriate.  

4.  Finally, after completing the 
requested actions, and any additional 
notification and/or development warranted 
by the record, the RO should readjudicate 
the remanded claims in light of all 
pertinent evidence and legal authority and 
addressing all relevant theories of 
entitlement.  If any benefit sought on 
appeal remains denied, the RO should 
furnish to the Veteran and his 
representative, if any, a Supplemental 
Statement of the Case (SSOC), as 
appropriate, that includes clear reasons 
and bases for all determinations, and 
affords them the appropriate time period 
for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




